DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 recite “reinforcing members” It is unclear if this is the same or a different “reinforcing member” than that recited in claim 1.  
Claims 16 and 17 are unclear as claim 16 states that the reinforcing member is crimped or welded to the end plate, claim 17 recites that the reinforcing member is overmolded in the base body and claim 15 recites that the reinforcing members are screws.  It is unclear how the screws may be crimped or welded and also overmolded in the base body.  It appears from the specification that Applicant considers multiple different elements to be reinforcing members.  It is suggested for purposes of clarity that Applicant more particularly describe the “reinforcing 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is the same as claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutouil et al. (US 2013/0333496) (“Boutouil”).  Boutouil discloses an adjustment mechanism for a vehicle seat, the adjustment mechanism comprising a transmission housing (fig. 3: 10), and a slider (fig. 3: 30) comprising a first longitudinal guide member (fig. 5: 32), the slider  by the first longitudinal guide member on the transmission housing.
As concerns claim 2, Boutouil discloses wherein the slider comprises a body (fig. 3: 19) and the first longitudinal guide member comprises extensions extending from the body along a longitudinal axis (fig. 5: 32 extends from 19), the reinforcing member being arranged, at least partially, between two extensions of the first longitudinal guide member (as shown in fig. 5).
As concerns claims 3 and 6, Boutouil discloses wherein the slider comprises a body and the first longitudinal guide member comprises at least two extensions forming a U-shape with the body (as shown in fig. 5: protrusions 32 form a U-shape), the reinforcing member being arranged, at least partially, between the two extensions of the first longitudinal guide member.
As concerns claims 4, 7 and 9, Boutouil discloses an eccentric member (fig. 5: 15) driven by a driving member (fig. 4: 8), an eccentric cogwheel (fig. 3: 16) rotatably mounted on the eccentric member, and an output member comprising an inner ring gear (fig. 6: 17) which engages with the eccentric cogwheel by partial engagement of the teeth, the slider comprising a second longitudinal guide member (fig. 5: 22), the slider engaging with the eccentric cogwheel by means of the second longitudinal guide member.
As concerns claims 5, 8, 10 and 11, Boutouil discloses wherein the transmission housing comprises a base body (fig. 2: 10) and an end plate forming a cover (fig. 2: 11).
As concerns claim 12, Boutouil discloses wherein the slider is made of metal (paragraph 0077) while the base body of the transmission housing is made of plastic (paragraph 0031).
As concerns claims 13 and 15, Boutouil discloses wherein the end plate is assembled to the base body by means of screws, the screws acting as reinforcing members (fig. 2: 12).
As concerns claim 14, Boutouil discloses wherein the reinforcing member is a non-threaded rod inserted into the base body of the transmission housing (fig. 3: 26).
As concerns claim 16, Boutouil discloses wherein the reinforcing member is crimped or welded to the end plate of the transmission housing (paragraph 0032).
As concerns claim 19, Boutouil discloses a vehicle seat comprising the adjustment mechanism of claim 1 (fig. 1).
As concerns claim 20, Boutouil discloses a seating portion that is height-adjustable by a raising mechanism, the adjustment mechanism controlling the raising mechanism (paragraph 0021). 

Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The only seemingly plausible reading that Examiner can surmise from claim 17 is it to be directed toward overmolded rod 40 extending through the base body between the longitudinal guide members of the slider.  Should Applicant arrange the claim to more specifically directed toward this feature, the prior art reference of Boutouil fails to teach this and there is no teaching, suggestion or motivation to modify Boutouil to include this, absent hindsight.  The apparent intended subject matter of claim 17 is therefore considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636